Name: Commission Implementing Regulation (EU) 2015/1051 of 1 July 2015 on the modalities for the exercise of the functions of the online dispute resolution platform, on the modalities of the electronic complaint form and on the modalities of the cooperation between contact points provided for in Regulation (EU) No 524/2013 of the European Parliament and of the Council on online dispute resolution for consumer disputes
 Type: Implementing Regulation
 Subject Matter: consumption;  justice;  documentation;  international trade;  communications;  information and information processing
 Date Published: nan

 2.7.2015 EN Official Journal of the European Union L 171/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1051 of 1 July 2015 on the modalities for the exercise of the functions of the online dispute resolution platform, on the modalities of the electronic complaint form and on the modalities of the cooperation between contact points provided for in Regulation (EU) No 524/2013 of the European Parliament and of the Council on online dispute resolution for consumer disputes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 524/2013 of the European Parliament and of the Council of 21 May 2013 on online dispute resolution for consumer disputes and amending Regulation (EC) No 2006/2004 and Directive 2009/22/EC (Regulation on consumer ODR) (1), and in particular Articles 5(7), 7(7) and 8(4) thereof, After consulting the European Data Protection Supervisor, Whereas: (1) Regulation (EU) No 524/2013 provides for the establishment of an online dispute resolution platform at Union level (ODR platform). The ODR platform should take the form of an interactive and multilingual website offering a single point of entry to consumers and traders seeking to resolve out-of-court disputes concerning contractual obligations stemming from online sales and service contracts. (2) Article 8(1) of Regulation (EU) No 524/2013 provides that the electronic complaint form shall be user-friendly. Therefore, complainants should be able to complete the electronic complaint form as a draft before submitting a complaint. It should be ensured that drafts that are not submitted by complainants are automatically deleted from the ODR platform after an appropriate period of time. (3) In order to ensure the proper functioning of the ODR platform, it is necessary to establish how the respondent party should be informed that a complaint has been submitted to the ODR platform as well as what information should be used from the electronic complaint form to facilitate the identification of the competent alternative dispute resolution entities (ADR entities). (4) For the same purpose and in order to ensure the consistent application of Regulation (EU) No 524/2013, it is necessary to clarify at which point ADR entities should provide information to the ODR platform concerning the handling of a dispute. (5) It is necessary to establish the date of conclusion of certain disputes where a complaint cannot be processed further, in order to ensure that personal data related to those disputes can be deleted at the latest six months after that date of conclusion. This includes disputes where the parties cannot agree on an ADR entity due to the lack of response from the respondent party or when an ADR entity refuses to deal with a dispute. (6) National competent authorities should notify to the Commission and update the list of national ADR entities in a uniform way to streamline the registration of these entities with the ODR platform under Regulation (EU) No 524/2013. (7) It is appropriate to determine when the parties to a dispute handled through the ODR platform should be able to provide their feedback on the functioning of the ODR platform and on the ADR entity which has handled their dispute. (8) Regulation (EU) No 524/2013 provides for the designation of one ODR contact point in each Member State to provide support to the parties involved in a dispute and to the ADR entities handling a dispute through the ODR platform. In order to facilitate the cooperation between the ODR contact points it is appropriate to define a common set of principles to underpin that cooperation. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Online Dispute Resolution, set up under Article 16(1) of Regulation (EU) No 524/2013, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down the modalities for: (a) the electronic complaint form; (b) the exercise of the functions of the ODR platform; (c) the cooperation between the ODR contact points. Article 2 Electronic complaint form The electronic complaint form to be submitted to the ODR platform shall be accessible to consumers and traders in all the official languages of the institutions of the Union. The complainant party shall be able to save a draft of the electronic complaint form on the ODR platform. The draft shall be accessible and editable by the complainant party prior to submission of the final fully completed electronic complaint form. The draft of the electronic complaint form that is not fully completed and submitted shall be automatically deleted from the ODR platform six months after its creation. Article 3 Informing the respondent party Upon receipt of the fully completed electronic complaint form, the ODR platform shall transmit a standard electronic message to the respondent party's electronic address indicated by the complainant party in the electronic complaint form, informing that a complaint has been submitted against it and making available the information according to Article 9(3) of Regulation (EU) No 524/2013. Article 4 Identification of the alternative dispute resolution (ADR) entity 1. The ODR platform shall display to the respondent party an indicative list of ADR entities, where no competent ADR entity is identified in the electronic complaint form, to facilitate the identification of the competent ADR entity. This list shall be based on the following criteria: (a) the geographical address of the parties to the dispute as provided for in the electronic complaint form pursuant to the Annex to Regulation (EU) No 524/2013; and (b) the sector that the dispute relates to. 2. The parties shall at any time have access to the list of all ADR entities registered with the ODR platform pursuant to Article 5(6) of Regulation (EU) No 524/2013. A search tool, offered by the ODR platform, shall help the parties to identify the ADR entity competent to deal with their dispute among the ADR entities registered with the ODR platform. Article 5 Information to be provided by ADR entities 1. ADR entities to which a complaint has been transmitted through the ODR platform and which have agreed to deal with a dispute shall, without delay upon receipt of the complete complaint file related to that dispute, transmit to the ODR platform the date of receipt of the complete complaint file and the subject matter of the dispute. 2. The date of receipt of the complete complaint file starts the 90-calendar day period referred to in point (e) of Article 8 of Directive 2013/11/EU of the European Parliament and of the Council (2). 3. ADR entities to which a complaint has been transmitted through the ODR platform and which refuse to deal with a dispute shall transmit the refusal to the ODR platform without delay upon taking that decision in line with Article 5(4) of Directive 2013/11/EU. 4. ADR entities to which a complaint has been transmitted through the ODR platform shall, without delay upon conclusion of the dispute, transmit to the ODR platform the date of conclusion of the ADR procedure as well as its result. This shall include the situation where both or one of the parties withdraw from the procedure in accordance with point (a) of Article 9(2) of Directive 2013/11/EU. Article 6 Conclusion of certain disputes and deletion of personal data 1. A dispute submitted through the ODR platform shall not be processed further in particular where: (a) the respondent party states that it is not willing to use an ADR entity; (b) the parties fail to agree on an ADR entity to deal with their dispute within 30 calendar days after submission of the electronic complaint form; (c) the ADR entity agreed on by the parties refuses to deal with the dispute, and shall be considered as concluded. The date of the occurrence of any of the events referred to in points (a) to (c) shall be the date of conclusion of the respective dispute. 2. The personal data related to the disputes referred to in points (a) to (c) of the first paragraph shall be deleted from the platform at the latest six months after their conclusion. Article 7 Electronic notification of the list of ADR entities 1. Competent authorities as defined under point (i) of Article 4(1) of Directive 2013/11/EU, in order to notify the list of ADR entities referred to in Article 20(2) of Directive 2013/11/EU, shall use a standardised electronic form provided by the Commission. 2. The completed standardised electronic form will include the information as referred to in Article 20(2) of Directive 2013/11/EU and the information on the average length of the ADR procedure as referred to in point (d) of Article 9(5) of Regulation (EU) No 524/2013 and point (e) of Article 19(1) of Directive 2013/11/EU. Article 8 Feedback system The ODR platform shall give the possibility to the parties involved in a dispute to give their feedback pursuant to point (g) of Article 5(4) of Regulation (EU) No 524/2013 upon conclusion of the ADR procedure and for six months thereafter. Article 9 Cooperation between ODR contact points 1. ODR contact points shall provide support to the resolution of disputes relating to complaints submitted through the ODR platform as provided for by Article 7(2) of Regulation (EU) No 524/2013 to the best of their ability. 2. ODR advisors shall without delay provide assistance to and exchange information with advisors in other ODR contact points in order to facilitate the performance of their functions listed in Article 7(2) of Regulation (EU) No 524/2013. 3. ODR advisors who have access to information concerning a dispute including personal data shall grant access to this information to advisors in other ODR contact points in so far as it is necessary for the purpose of fulfilling the functions referred to in Article 7(2) of Regulation (EU) No 524/2013. Article 10 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 18.6.2013, p. 1. (2) Directive 2013/11/EU of the European Parliament and of the Council of 21 May 2013 on alternative dispute resolution for consumer disputes and amending Regulation (EC) No 2006/2004 and Directive 2009/22/EC (Directive on consumer ADR) (OJ L 165, 18.6.2013, p. 63).